Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted judgment declaring that the limit of defendant’s liability under a garage liability insurance policy issued by defendant to plaintiffs is $150,000. Under the terms of that policy, the leakage of petroleum from the underground storage tanks located on plaintiffs’ property constituted a single accident (see, Hartford Acc. & Indem. Co. v Wesolowski, 33 NY2d 169; Bethpage Water Dist. v Zara & Sons Contr. Co., 154 AD2d 637; Champion Intl. Corp. v Continental Cas. Co., 546 F2d 502, cert denied 434 US 819; Uniroyal, Inc. v Home Ins. Co., 707 F Supp 1368; cf., Johnson Corp. v Indemnity Ins. Co., 7 NY2d 222, 228-229). (Appeal from Judgment of Supreme Court, Oneida County, Grow, J.—Declaratory Judgment.) Present— Callahan, J. P., Green, Fallon and Davis, JJ.